Citation Nr: 0634089	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for eosinopholic granuloma, involving cervical nodes 
and lung.


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from November 1997 to February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was diagnosed with eosinopholic granuloma during 
active service.  Upon filing his original claim, the veteran 
was granted service connection for this condition and it was 
rated 100 percent, effective from June 2001.  This disease 
requires a mandatory medical reevaluation within six months 
of cessation of therapeutic measures per the regulatory 
guidelines.  See 38 C.F.R. § 4.97, Diagnostic Code 6819 
(2006).  Pursuant to this requirement, the veteran received a 
VA examination in September 2004, and in an October 2004 
rating decision, the RO determined that the medical evidence 
did not show any active disease.  Hence, the veteran's 
disease was rated on the basis of current residuals.  Id.  
Based upon the examination findings, the veteran's disability 
evaluation was reduced to 20 percent; the residuals of 
eosinopholic granuloma were characterized as similar in 
nature to fibromyalgia with generalized joint pain and they 
were rated as such.  38 C.F.R. § 4.97, Diagnostic Code 6828 
(2006).  The veteran appeals his decision, contending that he 
is entitled to a higher rating.

The Board finds that the record is deficient with respect to 
notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The record indicates that 
the veteran did not receive a notice consistent with 
statutory guidelines or with the requirements of Pelegrini.  
As such, there is a procedural deficiency which needs to be 
corrected before this claim can be finally adjudicated.  
38 C.F.R. § 19.9 (2006).

In addition, the medical evidence of record contains both 
private and VA medical opinions which are somewhat 
conflicting on the question of whether the veteran continues 
to receive treatment for his service-connected eosinopholic 
granuloma.     The record indicates that the veteran receives 
oncology treatment from a Dr. G. Friess, DO, at the Texas 
Cancer Care Center in Dallas, Texas.  VA should obtain all 
records of treatment from Dr. Friess, and any additional 
medical records identified by the veteran, to accurately 
ascertain whether his disease is active and, if so, the 
treatment regimen.  If not active, the examination must 
determine the current severity of any residuals of the 
veteran's eosinopholic granuloma that may be currently 
present, to include residuals of treatment for same.  
38 U.S.C.A. § 5103A(d)(4)(West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a letter complying 
with VCAA notification requirements.  This 
letter should specifically address VA's 
duty to assist the veteran in obtaining 
evidence, to include which evidence the 
veteran is to provide and which evidence 
VA is to provide on his behalf.  
Specifically request that the veteran 
provide any evidence in his possession 
that pertains to his claim and has not 
been furnished previously.  See 38 
U.S.C.A. § 5103 and § 5103A; 38 C.F.R. § 
3.159(b); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice 
requirements); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

This notification should also include 
information on how to establish a 
disability rating and effective date, 
should an increase in his claim be 
granted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Dingess, supra.  

2.  The veteran must be requested to 
provide the names and addresses of any VA 
or non VA treatment facilities, physicians 
or other health care professions who have 
provided evaluation or treatment for his 
service-connected eosinopholic granuloma 
or residuals of same in recent years.  
Thereafter, obtain copies of all 
identified treatment records that are not 
already in the claims file, to include any 
updated records from Dr. G. Friess of the 
Texas Cancer Care Center in Dallas, Texas 
that may be available.  

3.  Following any additional development 
that may be indicated, re-adjudicate the 
claim.  Should the determination remain 
less than fully favorable, issue the 
veteran with a supplemental statement of 
the case and forward the case to the Board 
for final adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



